DETAILED ACTION
Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.  	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18 and 19 of U.S. Patent No. 10,863,097 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards an image capture device comprising a processing apparatus to oversample to obtain an image at a capture resolution that is greater than an encode resolution, cropping the image in a raw domain to a yuv domain, down-scale the cropped image and encode the scaled image at the encode resolution.  US Patent No. 10,863,097 claims anticipate all the limitations within the instant application because the limitations within the patent encompasses the limitations as currently recited within the instant application. 


                     Instant Application                                         Patent ‘097
1
1
2
19
3
2
4
3
5
4
6
18
7
3 & 4
8
5
9
6
10
7
11
8
12
3
13
9
14
9
15
15

9 &10
17
11
18
12
19
13
20
14




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing apparatus” and “image signal processor” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  	
4.  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.  	Claims 1, 4, 5, 8, 11-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al (US 2009/0190004 A1) in view of Verdier et al (US 2018/0173393 A1).

  	As per claim 1, Omori discloses an image capture device (fig. 1, digital camera 10) comprising: 

  	a processing apparatus (fig. 1 pre-processing 20 and post-processing 30) configured to:  
  	oversample, using the image sensor, to obtain an image at a capture resolution that is greater than an encode resolution (fig. 3, shows digital camera 10 capturing a photographed image (a) which is greater than a display image (b), see associated written description, also para 0045 and 0048); 
  	determine a crop setting for a RAW domain crop based on the field of view selection (fig. 3, shows partial area EX1 of photographed image (a) being considered/determined as the cropping area, furthermore raw image area 24b is a part of the cropping area, lastly field of view selection can be considered a zoom setting, see para 0043, 0044 and 0045); 
  	crop the image in a RAW domain using the crop setting to obtain a cropped image (fig. 4 shows cropped image (a) based on the crop setting considered/determined in partial area EX1 of photographed image (a) in fig. 3, see para 0045); 
  	convert the cropped image from the RAW domain to a YUV domain (fig. 6, post-processing 30, shows the raw image data being converted to YUV conversion 48, see fig. 6); 
  	down-scale the cropped image in the YUV domain to obtain a scaled image at the encode resolution (fig. 4, shows display image (b) “down scaled” from cropped image (a), fig. 6, shows YUV conversion 48 being output to display image via buffer 72, see figs. 4 and 6 respectively); 

  	store or transmit the encoded image (fig. 4, display image (b) is stored in buffer 72 and displayed as shown in fig. 6).

  	Omori fails to teach a touchscreen display configured to present a user interface including a slider interface and receive a field of view selection via the slider interface. However, Verdier discloses a device 100 comprising a touch screen 140 with the ability to adjust a zoom factor via a slider 510 (Verdier, figs. 1 and 5a-5b, device 100 and slider 510, see associated written description, also see para 0020 and 0031). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings Omori in view Verdier, as a whole, by incorporating the touch screen capabilities of Verdier, into the digital camera of Omori, because doing so would provide a more efficient way of controlling the field of view, thus enhancing the ease of use and operability pertaining to the user. 

  	As per claim 4, the combined teachings of Omori in view of Verdier, as a whole, further disclose a system comprising: 
  	an image sensor configured to capture images; and 
  	a processing apparatus configured to: 

  	oversample, using the image sensor, to obtain an image at a capture resolution that is greater than an encode resolution; 
  	determine a crop setting based on the field of view selection; 
  	crop the image using the crop setting to obtain a cropped image; 
  	down-scale the cropped image to obtain a scaled image at the encode resolution;
  	encode the scaled image at the encode resolution to obtain an encoded image; and 
  	store or transmit the encoded image (claim limitations have been discussed and rejected, see claim 1 above)

   	As per claim 5, the combined teachings of Omori in view of Verdier, as a whole, further disclose the system of claim 4, in which the crop setting is for a RAW domain crop, and the processing apparatus is configured to: 
   	crop the image in a RAW domain, before conversion to a YUV domain (Omori, fig. 6, pre-processing 20, post-processing 30 show raw image data being cropped before YUV conversion 48). 

   	As per claim 8, the combined teachings of Omori in view of Verdier, as a whole, further disclose the system of claim 4, in which the processing apparatus is configured to: 


  	As per claim 11, the combined teachings of Omori in view of Verdier, as a whole, further disclose the system of claim 4, comprising a touchscreen display, and in which the processing apparatus is configured to: 
  	present a slider interface via the touchscreen display, in which the field of view selection is received via the touchscreen display based on a user interaction with the slider interface (claim limitation has been discussed and rejected, see claim 1 above regarding slider interface via touchscreen display). 

  	As per claim 12, the combined teachings of Omori in view of Verdier, as a whole, further disclose the system of claim 4, in which the processing apparatus comprises an image signal processor (Omori, fig. 1 pre-processing 20 and post processing 30) that is configured to: 
  	crop the image using the crop setting to obtain a cropped image; and 
  	down-scale the cropped image to obtain a scaled image at the encode resolution (claim limitations have been discussed and rejected, see claim 1 above).


Claims 13, 14, 17, and 20 are the method claims corresponding to system claims 4, 5, 8, and 11 respectively and are rejected based on the same reasoning/rationale.


6.  	Claims 2, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al (US 2009/0190004 A1) and Verdier et al (US 2018/0173393 A1) in further view of Smith (US 2017/0277941 A1). 

   	As per claim 2, the image capture device of claim 1, in which the processing apparatus is configured to: 
  	down-scale the cropped image in the RAW domain to an intermediate resolution, before conversion to the YUV domain.

   	The combined teachings of Omori in view of Verdier, as a whole, fails to teach the limitations as recited above in claim 2. However, Smith discloses a camera wherein the image frames captured by the camera sensor may be downscaled before being provided to the image processor via frame store 118, converting raw frames to YUV frames (Smith, fig. 1, camera module 101, frame store 118, encoder 106, image processor 103, see associated written description, also see para 0085). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Omori and 

  	As per claim 6, the combined teachings of Omori and Verdier, in further view of Smith, as a whole, further discloses the system of claim 4, in which the processing apparatus is configured to: 
  	down-scale the image in a RAW domain to an intermediate resolution, before conversion to a YUV domain (claim limitations have been discussed and rejected, see claim 2 above). 

  	As per claim 15, the combined teachings of Omori and Verdier, in further view of Smith, as a whole, further discloses the method of claim 13, comprising: 
  	down-scaling the image in a RAW domain to an intermediate resolution, before conversion to a YUV domain (claim limitations have been discussed and rejected, see claim 2 above).


Allowable Subject Matter
s 3, 7, 9, 10, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOHN H MOREHEAD III/Examiner, Art Unit 2697     

/LIN YE/Supervisory Patent Examiner, Art Unit 2697